DETAILED ACTION
Claim Rejections - 35 USC § 112
The Examiner acknowledges that the Applicant’s amendments to claim 26 resolves the previous rejection of claim 26 under 35 USC 112(b). Therefore the previous rejection of claim 26 under 35 USC 112(b) has been withdrawn.
Allowable Subject Matter
Claims 1-11, 13-15, 21-23, 25 and 26 are allowed.
The following is an Examiner's statement of reasons for allowance:
Regarding claim 1, the prior art does not teach, suggest or motivate one having ordinary skill in the art to have outer regions of the respective lower active regions have respective widths that are different from one another, wherein each of the respective widths is uniform throughout the outer regions, wherein the respective lower active regions comprise a same number of the upper active regions protruding therefrom between the outer regions having the respective widths that are uniform in combination with the other limitations of claim 1.
Regarding claim 10, the prior art does not teach, suggest or motivate one having ordinary skill in the art to have lower active regions comprise first regions overlapping the upper active regions, and second regions not overlapping the upper active regions, where the second regions comprise outer regions, and inner regions between the outer regions, and a plurality of circuit structures on the semiconductor substrate, a variance between the different widths of the lower active regions of the plurality of test structures is greater than a variance between respective widths of the circuit lower active regions of the plurality of circuit structures and wherein the lower active regions of the plurality of test structures are rectangular in shape in combination with the other limitations of claim 10.
Regarding claim 25, the prior art does not teach, suggest or motivate one having ordinary skill in the art to have outer regions of the respective lower active regions have respective widths that are different from one another, wherein each of the widths of the outer regions of the respective lower active regions is uniform throughout the outer regions in combination with the other limitations of claim 25.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chang et al. (US 2018/0040703) teaches a semiconductor device with a lower active region having inner regions and outer regions, where each of the widths of the outer regions of the lower active regions is uniform throughout the outer regions. However, Chang does not teach where the outer regions of respective lower active regions have respective widths that are different from one another. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC K ASHBAHIAN/Primary Examiner, Art Unit 2891